        Case 4:14-cr-00249-BSM Document 281 Filed 01/27/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          CASE NO. 4:14-CR-00249-BSM

ALEX COLEMAN                                                                 DEFENDANT

                                          ORDER

       Alex Coleman’s motion for compassionate release [Doc. No. 277] is denied because

he is a danger to society. See, e.g., United States v. Ram, 2020 WL 3100837, at *2–3 (E.D.

Ark. June 11, 2020). Coleman has twice been convicted of assault, and during his 2016 trial,

he was found guilty of multiple firearm-related charges. Moreover, although Coleman

suffers from serious physical ailments, they are not conditions that would definitively place

him at an increased risk of severe illness or death if he contracted COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html (last visited January 21, 2021).

       At his 2016 trial, Coleman was found guilty on eight counts, including being a felon

in possession of a firearm, possessing a firearm in furtherance of drug-trafficking, and

several other drug-related offenses. Doc. No. 140. Coleman was sentenced to 121 months

each for Counts 1, 2, 3, 4, 5, 6, and 8, with the sentences to run concurrently to each other,

and 60 months on Count 7 to run consecutive to those other counts. Doc. No. 176.

Coleman’s projected release date from prison is set for 2027. Mot. Compassionate Release

at 3, Doc. No. 277. He moves now for compassionate early release, pursuant to 18 U.S.C.
        Case 4:14-cr-00249-BSM Document 281 Filed 01/27/21 Page 2 of 3




section 3582(c)(1)(A), which requires consideration of the sentencing factors enumerated by

18 U.S.C. section 3553.

       Coleman argues that he qualifies for compassionate release because he has medical

conditions that would lead to severe illness or death if he contracts COVID-19. Id. at 5.

Coleman suffers from high blood pressure, deep vein thrombosis, and pulmonary embolism;

he takes blood thinners and other medications to treat those conditions. Id. Coleman states

that COVID cases “are spreading like wildfire” at FCI-Talladega, where he is imprisoned,

and that FCI-Talladega recently instituted its second fourteen-day lockdown. Id. at 4. He

argues that the rapid spread of COVID at FCI-Talladega, coupled with a lack of testing for

inmates, puts his life in grave danger. Id. If granted early release, Coleman states that he

would reside with his grandmother at her home in North Little Rock. Id. at 7.

       The government opposes Coleman’s motion because it contends that Coleman’s

medical conditions do not qualify as extraordinary and compelling reasons to justify his early

release. Resp. Mot. Compassionate Release at 4, Doc. No. 278. It states that neither deep

vein thrombosis nor pulmonary embolism are listed by the CDC as factors that heighten the

danger of contracting coronavirus. Id. Moreover, given that Coleman is only 43 years old

and exercises frequently, the government argues that his conditions are manageable and can

be treated adequately with medication. Id. at 4–5. The government also opposes Coleman’s

early release on the grounds that he is a danger to society, as evidenced by his convictions

for aggravated assault and his use of stolen firearms in furtherance of drug-trafficking

activity. Id. at 9–10.
 Case 4:14-cr-00249-BSM Document 281 Filed 01/27/21 Page 3 of 3




IT IS SO ORDERED, this 27th day of January, 2021.



                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE
